Case: 2:20-cv-02930-ALM-EPD Doc #: 34 Filed: 10/26/20 Page: 1 of 4 PAGEID #: 376




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Kenneth Johansen, individually and on :
behalf of a class of all persons and entities :       Case No. 20-CV-02930
similarly situated,                           :
                                              :       Chief Judge Algenon L. Marbley
               Plaintiffs,                    :
                                              :       Magistrate Judge Deavers
                                              :
                       v.                     :
                                              :
Blue Raven Solar, LLC and                     :
Renovation Referral LLC and                   :
Gabriel Alan Solomon                          :
                                              :
               Defendants.                    :


                                     I.      INTRODUCTION

       This matter is before the Court on Defendants’ Renovation Referral LLC and Gabriel Alan

Solomon (“Renovation Defendants”) Motion to Set Aside the Entry of Default pursuant to Fed. R.

Civ. P. 55(c). (ECF No. 22). For the reasons that follow, the Court GRANTS the Motion to Set

Aside the Entry of Default.

                                      II.     BACKGROUND

       This class action was filed on June 5, 2020 under the Telephone Consumer Protect Act

(“TCPA”). 47 U.S.C. § 227. Named Plaintiff Kenneth Johansen alleges Defendant Blue Raven

Solar, LLC commissioned telemarketing calls to Plaintiff and other putative class members

without prior written consent. These calls were done for the alleged purpose of originating new

energy leads. Plaintiff alleges that Gabriel Alan Solomon’s company, Renovation Referral, made

the telemarketing calls at issue.




                                                  1
Case: 2:20-cv-02930-ALM-EPD Doc #: 34 Filed: 10/26/20 Page: 2 of 4 PAGEID #: 377




       On July 9, 2020, Plaintiff moved for default judgment against the Renovation Defendants.

The clerk’s office then docketed an entry of default against the Renovation Defendants. The Clerk

granted this application on July 10, 2020. (ECF No. 11).

       Plaintiff and Defendant Blue Raven Solar have no objections to Defendants Renovation

Referral and Mr. Solomon’s Motion to Set Aside Entry of Default.

                                 III.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 55(c), a party may move to set aside an entry of

default “for good cause.” On such a motion, the Court must consider three factors: (1) whether the

plaintiff will be prejudiced if the default is set aside; (2) whether the defendant was willful in his

default; and (3) whether the defendant has a meritorious defense. Dessault Systemes, SA v.

Childress, 663 F.3d 832, 839 (6th Cir. 2011) (quoting United Coin Meter Co. v. Seaboard

Coastline R.R., 705 F.2d 839 845 (6th Cir. 1983)). “Any doubt should be resolved in favor of the

petition to set aside the judgment so that cases may be decided on their merits.” United Coin Meter,

705 F.2d at 846 (internal citations omitted); Dessault Systemes, 663 F.3d at 841.

       In this case, there is good cause to set aside the entry of default.

       As to the first factor, whether setting the default aside would prejudice Plaintiff, the first

thing to note is that Defendants were timely in filing a Motion. The Renovation Defendants are

moving to set aside default less than two months after default was entered and before Plaintiff has

moved for a default judgment. Because “[d]elay alone is not a sufficient basis for establishing

prejudice,” and there was no delay by Defendants here, Plaintiff will not be prejudiced. Dassault

Systemes, SA v. Childress, 663 F.3d 832, 842 (6th Cir. 2011) (quoting INVST Fin. Group, Inc. v.

Chem-Nuclear Systems, Inc., 815 F.2d 391, 398 (6th Cir. 1987)). Furthermore, demonstrating

prejudice involves showing that setting default aside “will result in the loss of evidence, create




                                                  2
Case: 2:20-cv-02930-ALM-EPD Doc #: 34 Filed: 10/26/20 Page: 3 of 4 PAGEID #: 378




increased difficulties of discovery, or provide greater opportunity for fraud and

collusion.” Dassault Systemes, 663 F.3d at 842 (quoting INVST Fin. Grp., 815 F.2d at 398).

Plaintiff does not allege, and nothing in the record indicates, that any of these occurrences will

result if the default is set aside.

        The second factor is whether the default was caused by the defendant’s culpable conduct.

The Sixth Circuit held that “[t]o be treated as culpable, the conduct of a defendant must display

either an intent to thwart judicial proceedings or a reckless disregard for the effect of its conduct

on those proceedings.” Shepard Claims Service, Inc. v. William Darrah & Associates, 796 F.2d

190, 194 (6th Cir. 1986). Even a defendant’s confusion over the proper procedural processes can

satisfy this second factor. Helis Oil & Gas Co., L.L.C. v. Evangelinos, No. 2:18-CV-01660, 2019

WL 3603290, at *2 (S.D. Ohio Aug. 6, 2019). Here, Renovation is also the subject of a lawsuit

in the District of Nevada. Naiman v. Blue Raven Solar et al., Case No. 2:19-cv-01643-JAD-EJY,

filed July 8, 2020). Mr. Solomon represents that he believed he was being served with additional

papers in the Nevada matter, rather than the one before this Court. Once Mr. Solomon received

papers from co-defense counsel in this matter, he obtained an attorney immediately. (ECF No. 22

at 6). There was no intent to thwart judicial proceedings. The second factor is satisfied.

        With respect to the third factor, whether Defendants have a meritorious defense, the Court

notes that a defense is meritorious if it is “good at law.” U.S. v. $22,050.00 U.S. Currency, 595

F.3d 318, 326 (6th Cir. 2010) (quoting Williams v. Meyer, 346 F.3d 607, 614 (6th Cir. 2003)).

Thus, the test is not focused on whether the defense is likely to succeed on the merits, but rather

whether “there is some possibility that the outcome of the suit after a full trial will be contrary to

the result achieved by the default.” Id. (quoting Burrell v. Henderson, 434 F.3d 826, 834 (6th Cir.

2006)). Here, the Renovation Defendants assert two broad contentions: (1) a prior express written




                                                  3
Case: 2:20-cv-02930-ALM-EPD Doc #: 34 Filed: 10/26/20 Page: 4 of 4 PAGEID #: 379




consent defense and (2) a “reasonable procedures” defense. These are viable defenses to TCPA

liability. Mr. Solomon also denies personal liability under the TCPA, which is recognized likewise

as a meritorious defense. All three defenses are good at law. A defense does not need to be

“supported by detailed factual allegations to be deemed meritorious.” $22,050 U.S. Currency, 595

F.3d at 326. As such, Defendants have presented meritorious defenses.

       Defendants’ behavior cannot be characterized as willful or in bad faith.

                                      IV.     CONCLUSION

       For the foregoing reasons, the Court VACATES the Clerk’s entry of default.

       IT IS SO ORDERED.




                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATED: October 26, 2020




                                                4
